Citation Nr: 1431343	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-40 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a major depressive disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for jungle rot of the feet.


REPRESENTATION

Appellant represented by:	Larry S. Shelton, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his niece


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned in August 2011.  A copy of the transcript is of record. 

This case was most recently before the Board in October 2011, when the Veteran's claims for service connection for kidney and psychiatric disorders were reopened.  All of his claims were remanded for further development. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issues of entitlement to service connection for kidney and psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In a statement received by the Board in October 2012, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for entitlement to service connection for hypertension, a heart disorder, and jungle rot of the feet. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a heart disorder have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for jungle rot of the feet have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In November 2008, the RO issued a rating decision that denied entitlement to service connection for hypertension, a heart disorder, and jungle rot of the feet.  The Veteran appealed.  Thereafter, in a statement received by the BVA in October 2012 and subsequent statements, the Veteran expressly indicated that he wished to withdraw his appeal regarding these three issues.  The Board finds that Veteran has withdrawn his appeal regarding the issues of entitlement to service connection for hypertension, a heart disorder, and jungle rot of the feet, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding these issues, and they are dismissed.


ORDER

The claim for entitlement to service connection for hypertension is dismissed without prejudice.

The claim for entitlement to service connection for a heart disorder is dismissed without prejudice.

The claim for entitlement to service connection for jungle rot of the feet is dismissed without prejudice.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claims of entitlement to service connection for a kidney disorder and an acquired psychiatric disorder. 

This Veteran's service connection claim for a kidney disorder was remanded in October 2011 for a VA examination and opinion.  Specifically, the Board requested that the examiner address whether the Veteran's claimed kidney disorder clearly and unmistakably preexisted service and if so, did the kidney disorder clearly and unmistakably not undergo an increase in severity beyond its natural progression.  Although the examiner determined that the Veteran's kidney disorder clearly and unmistakably preexisted service, he did not address whether the kidney disorder clearly and unmistakably did not undergo an increase in severity beyond natural progression during service.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the 'correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.'  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

Because the January 2013 VA examiner did not follow the remand instructions in their entirety, the examination report must be returned to the examiner, or a similarly qualified medical professional, for correction.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Veteran maintains that his acquired psychiatric disorder is caused by his kidney disorder.  This claim is inextricably intertwined with the service connection claim for a kidney disorder.  Therefore, the Board will not issue a decision on this claim at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Finally, the Board notes that an August 2012 statement from the Veteran's representative indicates that service connection may have been granted for the kidney and depressive disorders.  This is not indicated anywhere in the record before the Board, but, if this is in fact the case, no further action will not be needed because the appeal will have been granted.  The AOJ should check on this before proceeding further.

Accordingly, the case is REMANDED for the following actions:

1.  Initially, please confirm whether - as suggested in the aforementioned August 2012 statement - the Veteran' claims for service connection for kidney and psychiatric disorders have been granted.  If so, the appeal will be considered resolved.  If not, proceed to paragraph 2.  

2.  Otherwise, forward the Veteran's claims folder to the examiner who conducted the January 2013 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file the examiner should provide an opinion on the following:

a)  Whether clear and unmistakable evidence demonstrates that the Veteran entered service with a kidney disease. 

b)  Whether clear and unmistakable evidence demonstrates that the Veteran's kidney disease was not aggravated by service. 

All opinions must be supported by a complete rationale in a typewritten report.

3.  Depending on the VA genitourinary medical opinion findings, the RO should consider providing a VA examination to the Veteran to assess whether his psychiatric disorder is etiologically related to his kidney disorder.  38 C.F.R. § 3.310.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If either of the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Then, if warranted, the case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


